Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/23/2021.  Presently claims 1-15 are pending. New claims 17-18 have been added.

Response to Arguments
Applicant's arguments filed 04/23/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered and but they are not persuasive.

Applicant argued that the prior art of Hechtle (EP1749605A2) does not disclose the amended claim 1,
In response to this argument, Hechtle disclose a thread former (paragraph 0001), comprising:
a shank (fig.8: (3)) and a forming section (fig.8: (2)) having a polygonal cross-section (figs. 6-8) (paragraph 0008);
a plurality of ridges or ridge sections (fig.8: (101-111)) of the thread former extending along a circumference of the forming section and being separated by grooves  (see fig.8 below) (paragraphs 0021 and  0065), 
the forming section having at least two axially adjacent ridges and/or ridge sections (fig.8: (101-111)), 

wherein on axially adjacent ridges or ridge sections at least some of the recesses are arranged offset with respect to each other in a circumferential direction at different angular positions (fig.8: the elements 124 and 125) such that coolant and/or lubricant supplied via the shank and the recesses flows through the recesses and then along the grooves (see fig.8 below) between the adjacent ridges or ridge sections along a zigzag path.
(paragraphs 0021, 0029, 0061 and 0065 fig.8: the cooling channels (124) and (125) are formed in a helical path along the shank (3); 
the grooves are arranged between the ridges (101-111);
the grooves are arranged to the left and right of the channels (124) and (125) in a zigzag arrangement;
the cooling channels (124) and (125) are opened to the grooves (see fig.8 below);
the fluid will flow from the channels toward the grooves because nothing block the fluid from flowing toward the grooves, 
the fluid will flow in a zigzag path according to the arrangement of the grooves).
Accordingly, this argument is not persuasive.



    PNG
    media_image1.png
    626
    660
    media_image1.png
    Greyscale














Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12 and 14-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hechtle (EP1749605A2 attached NPL, English Machine translation).
Regarding claim 1, Hechtle disclose a thread former (paragraph 0001), comprising:
a shank (fig.8: (3)) and a forming section (fig.8: (2)) having a polygonal cross-section (figs. 6-8) (paragraph 0008);
a plurality of ridges or ridge sections (fig.8: (101-111)) of the thread former extending along a circumference of the forming section and being separated by grooves  (see fig.8 below) (paragraphs 0021 and  0065), 
the forming section having at least two axially adjacent ridges and/or ridge sections (fig.8: (101-111)), 
at least one recess (paragraphs 0029 and 0061; fig.8: (124-127)) located in each of the at least two axially adjacent ridges or ridge sections, the recess being spaced and non-continuous from each other (fig.8: the elements (124) and (127) are spaced ;the elements (124) and (127) are non continues from each other), 
wherein on axially adjacent ridges or ridge sections at least some of the recesses are arranged offset with respect to each other in a circumferential direction at different angular positions (fig.8: the elements 124 and 125) such that coolant and/or lubricant supplied via the shank and the recesses flows through the recesses and then along the grooves (see fig.8 below) between the adjacent ridges or ridge sections along a zigzag path.

the grooves are arranged between the ridges (101-111);
the grooves are arranged to the left and right of the channels (124) and (125) in a zigzag arrangement;
the cooling channels (124) and (125) are opened to the grooves (see fig.8 below);
the fluid will flow from the channels toward the grooves because nothing block the fluid from flowing toward the grooves; 
the fluid will flow in a zigzag path according to the arrangement of the grooves).


    PNG
    media_image1.png
    626
    660
    media_image1.png
    Greyscale













Regarding claim 2, Hechtle disclose the plurality of ridges or ridge sections (fig.8: (101-111)) that include the recess (125-127) extend over more than 3 times 360° of the circumference (fig.8) (paragraph 0021).

Regarding claim 3, Hechtle disclose the recess (fig.8: (124) and (125)) on each of the ridge sections (fig.8: (101-111)) extending over 360° of the circumference are provided at a narrow angular distance adjacent at least one corner of the polygonal cross-section of the forming section in a circumferential direction (fig.8: the channels (124) and (125) are provided narrow angular distance at the corner of the polygonal cross-section).

Regarding claim 5, Hechtle disclose a helically extending circumferential ridge or a plurality of parallel helically extending ridges are provided on the forming section (paragraph 0026 and 0029: the elements (fig.8: 101-111)) are helically arranged).

Regarding claim 6, Hechtle disclose the plurality of ridges are annular-shaped ridges provided at uniform axial distances on the forming section (fig.8: the elements (101-111)).

Regarding claim 7, Hechtle disclose a bottom of the recesses lies on a radius of the forming section (fig.8: (124) and (125)), which corresponds to a radius of a ridge in a middle between adjacent corners of the polygonal cross-section (fig.8).

Regarding claim 8, Hechtle disclose the recess are circular in a radial plan view of the forming section (fig.8: (124) and (125)).

Regarding claim 10, Hechtle disclose the recess are arranged at a same angular position on each second or on each third ridge in an axial direction (fig.8: (124) and (125)).

Regarding claim 11, Hechtle disclose the recess are arranged in an axial direction on each nth ridge at the same angular position, where n is the number of corners of the polygonal cross-section (fig.8: (124 and (125)).

Regarding claim 12, Hechtle disclose the polygonal cross-section of the forming section has at least 3 to 5 corners (fig.5).

Regarding claim 14, Hechtle disclose a maximum difference of radii of a ridge crest along a 360° of a ridge section is smaller than a profile depth in corner regions of the polygonal cross-section (fig.7: the radius of the lug (66) is smaller than the corner region of the polygon).

Regarding claims 15, Hechtle disclose the thread former has at least one inner coolant (fig.8: (124)) bore which extends completely or predominantly axially and which opens out in at least one outlet opening either axially on the front end face of the thread 

Regarding claims 16, Hechtle disclose the at least one coolant bore (fig.8: (124)) that opens radially in the region of the ridges opens into at least one of the recess (fig.8: 125).

Regarding claims 17, Hechtle disclose the polygonal cross-section includes a plurality of corners, the recesses being formed on alternating sides of each of the plurality of corners (fig.8: the elements (124) and (127) are formed on alternating sides of each corner).

Regarding claim 18, Hechtle disclose a thread former (paragraph 0001), comprising:
a shank (fig.8: (3)) and a forming section (fig.8: (2)) having a polygonal cross-section (figs. 6-8) (paragraph 0008);
a plurality of ridges or ridge sections (fig.8: (101-111)) of the thread former extending along a circumference of the forming section and being separated by grooves  (see fig.8 above) (paragraphs 0021 and  0065), 
the forming section having at least two axially adjacent ridges and/or ridge sections (fig.8: (101-111)); and 
at least one recess (paragraphs 0029 and 0061; fig.8: (124-127)) located in each of the at least two axially adjacent ridges or ridge sections, 


wherein on axially adjacent ridges or ridge sections at least some of the recesses are arranged offset with respect to each other in a circumferential direction at different angular positions (fig.8: the elements 124 and 125) such that coolant and/or lubricant supplied via the shank and the recesses flows through the recesses and then along the grooves (see fig.8 above) between the adjacent ridges or ridge sections along a zigzag path.
(paragraphs 0021, 0029, 0061 and 0065 fig.8: the cooling channels (124) and (125) are formed in a helical path along the shank (3); 
the grooves are arranged between the ridges (101-111);
the grooves are arranged to the left and right of the channels (124) and (125) in a zigzag arrangement;
the cooling channels (124) and (125) are opened to the grooves (see fig.8 above);
the fluid will flow from the channels toward the grooves because nothing block the fluid from flowing toward the grooves; 
the fluid will flow in a zigzag path according to the arrangement of the grooves).


Claims 1 and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dietmar (DE102005022503A1, attached NPL, English Machine translation).

Regarding claim 1 Dietmar disclose a thread former (paragraph 13) comprising: 
a shank (fig.41: the section above the element (17)) and a forming section (fig.41: (17)) having a polygonal cross-section (paragraphs 259 and 638-643); 
a plurality of ridges or ridge sections (fig.41: (14)) of the thread former extending along a circumference of the forming section and being separated by grooves (fig.41: the grooves between the elements (14)), 
the forming section having at least two axially adjacent ridges and/or ridge sections (fig.41: (14)); and 
at least one recess (fig.41: (33) or (34)) located in each of the at least two axially adjacent ridges or ridge sections (paragraphs 981-991),
 the recesses (fig.41: (33) or (34)) being spaced and non-continuous from each other, 
wherein on axially adjacent ridges or ridge sections at least some of the recesses are arranged offset with respect to each other in a circumferential direction at different angular positions such that coolant and/or lubricant supplied via the shank and the recesses flows through the recesses and then along the grooves between the adjacent ridges or ridge sections along a zigzag path.


the grooves are arranged between the ridges (14);
the grooves are arranged to the left and right of the channels (33) in a zigzag arrangement;
the cooling channels (33) are opened to the grooves (fig.32);
the fluid will flow from the channels toward the grooves because nothing block the fluid from flowing toward the grooves; 
the fluid will flow in a zigzag path according to the arrangement of the grooves).

Regarding claims 17, Dietmar disclose the polygonal cross-section includes a plurality of corners, the recesses being formed on alternating sides of each of the plurality of corners (fig.32: the elements (33) are formed on alternating sides of each corner).

Regarding claim 18, Dietmar disclose a thread former (paragraph 13) comprising: 
a shank (fig.41: the section above the element (17)) and a forming section (fig.41: (17)) having a polygonal cross-section (paragraphs 259 and 638-643); 
a plurality of ridges or ridge sections (fig.41: (14)) of the thread former extending along a circumference of the forming section and being separated by grooves (fig.41: the grooves between the elements (14)), 
the forming section having at least two axially adjacent ridges and/or ridge sections (fig.41: (14)); and 

 the recesses being formed on alternating sides of each of the plurality of corners (fig.32: the elements (33) are formed on alternating sides of each corner), 

wherein on axially adjacent ridges or ridge sections at least some of the recesses are arranged offset with respect to each other in a circumferential direction at different angular positions such that coolant and/or lubricant supplied via the shank and the recesses flows through the recesses and then along the grooves between the adjacent ridges or ridge sections along a zigzag path.
(paragraphs 405-410, 981-1001 and 1104 fig.32: the cooling channels (33) and are formed in a helical path along the shank and forming section; 
the grooves are arranged between the ridges (14);
the grooves are arranged to the left and right of the channels (33) in a zigzag arrangement;
the cooling channels (33) are opened to the grooves (fig.32);
the fluid will flow from the channels toward the grooves because nothing block the fluid from flowing toward the grooves; 
the fluid will flow in a zigzag path according to the arrangement of the grooves).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hechtle (EP1749605A2 attached NPL, English Machine translation).

Regarding claim 4, Hechtle disclose wherein the angular positions of the recess (fig.8: (124) and (125)) are located at an angular distance from corner regions of the polygonal cross-section.
Hechtle does not disclose wherein the angular positions of the interruptions are located at an angular distance of less than 40° from corner regions of the polygonal cross-section.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Hechtle to modify the angular positions of the recess are located at an angular distance from corner regions of the polygonal cross-section to be at any angular distance from corner regions of the polygonal cross-section, including of less than 40°, in order to provide a tool can be formed a thread in a small amount of time, in 

Regarding claim 9, Hechtle disclose the recess having a diameter (fig.8: (124) and (125)),
 Hechtle does not disclose a maximum diameter of an interruption lies between approximately half and twofold of an axial distance between axially adjacent ridge sections.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to Hechtle to modify the diameter of the recess to be at any length, including of the diameter length lies between approximately half and twofold of an axial distance between axially adjacent ridge sections, in order to provide a tool can be formed a thread in a small amount of time, in which it is possible to reduce the friction acting on the circular thread forming work area, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 13, Hechtle disclose the polygonal cross section having two different radius (fig.5)


It would have been obvious to one having ordinary skill in the art at the time the invention was made to Hechtle to modify the polygonal cross section having two different radius to be at any lengths, including of difference between a smallest radius and a largest radius of the polygonal cross section is between 0.5 times and twofold of a ridge height in a corner region of the polygonal cross-section, in order to provide a tool can be formed a thread in a small amount of time, in which it is possible to reduce the friction acting on the circular thread forming work area, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenvinge (US20170239740A1).
Rosenvinge disclose a thread former (abstract) having a forming section (fig.1: (3)) plurality of cooling recesses (fig.1 (8)) (paragraphs 0053 and 0058)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725